DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonaventure et al (2007/0091795).
-Regarding claim 1, Bonaventure et al teaches a router (“router device”, [0091]), the router (see figure 11) comprising: a plurality of ports (159) and switching circuitry (156) configured to switch traffic between the plurality of ports; and circuitry (144), (see [0091-0095]), the circuitry (represented by (612)) (see figure 6) configured: 
via procedure (612, 614, 608), to cause an advertisement (“a protection route including the destinations at the stub as NLRI, itself as nexthop, an AS path identifier (for example AS4, treating the stub AS as having that name) and a backup path identifier field or protection route attribute comprising an identifier for a secondary egress router from which the destinations in the stub can also be reached”,  [0077]) received from (608), to Border Gateway Protocol (BGP) peers (“BGP routers within an AS”, [0005]) within an AS (602) (“AS1”, [007]),  of a first plurality of prefixes (“destinations”, [0077]) using BGP route aggregation or summarization (“its best route for those destinations via iBGP as being via router C and via the corresponding AS path 604”, [0077]), (see [0005, 0077]);
via procedure (612, 614, 608), to detect, via (612), a failure  (“link failure”, [0077]) of link (614) that is local to the router affecting the first plurality of prefixes, or in another word, affecting a prefix of the first plurality of prefixes, (see [0077]); and 
via procedure (612), to cause an advertisement of an aggregation exception (“LSP representing the change”, [0011]/”BGP withdrawn message”, [0082]) that identifies the failed link of the prefix to all of the BGP peers (see [0010, 0080, 0082]).
-Regarding claim 3, Bonaventure et al teaches that the circuitry is further configured
via procedure (612, 614, 608)  to receive, via (612) from (608),  an aggregation exception (“LSP representing the change”, [0011]/ ]/”BGP withdrawn message”, [0082]) that identifies an access failure (“failure”, [0087]) of a second plurality of prefixes (“”blue”set of destinations”, [0078]) from (608) , or in another word, identifies  a second prefix that is part of the second plurality of prefixes, that were advertised to the router using BGP aggregation, and find an alternate path (“backup route”, [0078]) for the second prefix  (see [0011, 0078, 0082], and program, via computer instructions (“instructions”, [0095]),  a data plane (“VPN routing and forwarding table (VRF)”, [0061])  accordingly, (see [0061, 0062]).
-Regarding claim 4, Bonaventure et al teaches that the circuitry is further configured to receive, via (612) from (608),  a withdrawal of the aggregation exception (“withdrawn message”, [0088]) for the second prefix (see [0088]), and delete the alternate path (“tunnel”, [0088])  from a BGP routing table (“forwarding information base (FIB) or forwarding table”, [0010])  and from the data plane (see [0011, 0078, 0888, 0089]).
-Regarding claim 5, Bonaventure et al teaches that the aggregation exception is a path attribute (“different RD which can then implement the alternative routes”, [0082]) in a BGP update message (“BGP withdraw message due to the failure of a link”, [0082]), (see [0082]).
-Regarding claim 6, Bonaventure et al teaches that the BGP includes one of internal BGP (iBGP) and external BGP (eBGP) (see [0005, 0006]).
-Regarding claim 7, Bonaventure et al teaches that the aggregation exception is a route-advertisement of path- avoidance to a specific next-hop (“router D”, [0077]), (see [0080, 0077]).

-Regarding claim 8, Bonaventure et al teaches a method implemented by a router (“router device”, [0091]), the router (see figure 11) comprising: 
via procedure (612, 614, 608), advertising of an advertisement (“a protection route including the destinations at the stub as NLRI, itself as nexthop, an AS path identifier (for example AS4, treating the stub AS as having that name) and a backup path identifier field or protection route attribute comprising an identifier for a secondary egress router from which the destinations in the stub can also be reached”,  [0077]) received from (608), to Border Gateway Protocol (BGP) peers(“BGP routers within an AS”, [0005]) within an AS (602) (“AS1”, [007]), a first plurality of prefixes (“destinations”, [0077]) using BGP route aggregation or summarization(“its best route for those destinations via iBGP as being via router C and via the corresponding AS path 604”, [0077]), (see [0005, 0077]);
 via procedure (612, 614, 608), detecting, via (612), a failure (“link failure”, [0077]) of link (614) that is local to the router affecting the first plurality of prefixes, or in another word, affecting a prefix of the first plurality of prefixes (see [0077]); and 
via procedure (612), advertising an aggregation exception (“LSP representing the change”, [0011]/”BGP withdrawn message”, [0082]) that identifies the failed link of the prefix to all of the BGP peers (see [0010, 0080, 0082]).
-Claim 10 is rejected with similar reasons for claim 3.
-Claim 11 is rejected with similar reasons for claim 4.
-Claim 12 is rejected with similar reasons for claim 5.
-Claim 13 is rejected with similar reasons for claim 6.
-Claim 14 is rejected with similar reasons for claim 7.

-Regarding claim 15, Bonaventure et al teaches a non-transitory computer-readable medium comprising instructions that, when executed, cause one or more processors to perform steps of: 
via procedure (612, 614, 608), advertising an advertisement (“a protection route including the destinations at the stub as NLRI, itself as nexthop, an AS path identifier (for example AS4, treating the stub AS as having that name) and a backup path identifier field or protection route attribute comprising an identifier for a secondary egress router from which the destinations in the stub can also be reached”,  [0077]) received from (608), to Border Gateway Protocol (BGP) peers (“BGP routers within an AS”, [0005]) within an AS (602) (“AS1”, [007]), a first plurality of prefixes (“destinations”, [0077]) using BGP route aggregation or summarization (“its best route for those destinations via iBGP as being via router C and via the corresponding AS path 604”, [0077]), (see [0005, 0077]);
via procedure (612, 614, 608), detecting, via (612), a failure  (“link failure”, [0077]) of link (614) that is local to the router affecting the first plurality of prefixes, or in another word, affecting a prefix of the first plurality of prefixes (see [0077]); and 
via procedure (612), advertising an aggregation exception (“LSP representing the change”, [0011]/”BGP withdrawn message”, [0082]) that identifies the failed link of the prefix to all of the BGP peers (see [0010, 0080, 0082]).
-Claim 17 is rejected with similar reasons for claim 3.
-Claim 18 is rejected with similar reasons for claim 4.
-Claim 19 is rejected with similar reasons for claim 5.
-Claim 20 is rejected with similar reasons for claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bonaventure et al in view of He et al (2022/0231906).
-Regarding claim 2, Bonaventure et al teaches that the circuitry can send a withdrawal of the aggregation exception (“BGP withdrawn message”, [0088]) to all of the BGP peers (see (1008) of figure 10, and [0087, 0088]). Bonaventure et al further teaches that the failure is the failure of the link (614), (see [0077]), and the circuitry can detect a change (“change”, [0010]) of the link (614) (see figure 6 and [0010, 0077]).
Bonaventure et al does not teach whether the circuitry detects recovery of the failure, as claimed.
In analogous art, He et al  teaches that a failure “failure “ of link can be recovered (referred to “recovered ring link”) (see [005]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Bonaventure et al and He et al, to implement Bonaventure et al, as taught by He et al) in such a way that the failure of the link could be recovered (as taught by He et al), and resultedly, the circuitry could detect a change of the link (being the recovery of the failure).   One skilled in the art would have been motivated to make such the combination, because by doing so, Bonaventure et al would be enhanced with capability of recovering the failure of the link and detecting the recovery.
-Regarding claim 9, Bonaventure et al teaches that the method further comprises sending a withdrawal of the aggregation exception (“BGP withdrawn message”, [0088]) to all of the BGP peers (see (1008) of figure 10, and [0087, 0088]). Bonaventure et al further teaches that the failure is the failure of the link (614), (see [0077]), and the circuitry can detect a change (“change”, [0010]) of the link (614) (see figure 6 and [0010, 0077]).
Bonaventure et al does not teach whether the method comprises detecting recovery of the failure, as claimed.
In analogous art, He et al  teaches that a failure “failure “ of link can be recovered (referred to “recovered ring link”) (see [005]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Bonaventure et al and He et al, to implement Bonaventure et al, as taught by He et al) in such a way that the failure of the link could be recovered (as taught by He et al), and resultedly, the method could comprise detecting a change of the link (being the recovery of the failure).   One skilled in the art would have been motivated to make such the combination, because by doing so, Bonaventure et al would be enhanced with the capability of recovering the failure of the link and detecting the recovery.
-Regarding claim 16, Bonaventure et al teaches that the steps further includes sending a withdrawal of the aggregation exception (“BGP withdrawn message”, [0088]) to all of the BGP peers (see (1008) of figure 10, and [0087, 0088]). Bonaventure et al further teaches that the failure is the failure of the link (614), (see [0077]), and the circuitry can detect a change (“change”, [0010]) of the link (614) (see figure 6 and [0010, 0077]).
Bonaventure et al does not teach whether the steps include detecting recovery of the failure, as claimed.
In analogous art, He et al  teaches that a failure “failure “ of link can be recovered (referred to “recovered ring link”) (see [005]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Bonaventure et al and He et al, to implement Bonaventure et al, as taught by He et al) in such a way that the failure of the link could be recovered (as taught by He et al), and resultedly, the steps include detecting a change of the link (being the recovery of the failure).   One skilled in the art would have been motivated to make such the combination, because by doing so, Bonaventure et al would be enhanced with capability of recovering the failure of the link and detecting the recovery.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463